Name: 2006/360/EC: Commission Decision of 28 February 2006 amending Annex II to Council Decision 79/542/EEC as regards the entries for Brazil, Montenegro and Serbia (notified under document number C(2006) 579) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural policy;  international trade;  animal product;  tariff policy
 Date Published: 2006-05-20; 2007-05-08

 20.5.2006 EN Official Journal of the European Union L 134/34 COMMISSION DECISION of 28 February 2006 amending Annex II to Council Decision 79/542/EEC as regards the entries for Brazil, Montenegro and Serbia (notified under document number C(2006) 579) (Text with EEA relevance) (2006/360/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first paragraph of point (1) of Article 8 and point (4) of Article 8 thereof, Whereas: (1) Part 1 of Annexes I and II to Council Decision 79/542/EEC of 21 December 1979 drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (2) sets out a list of third countries and parts of third countries from which Member States are authorised to import certain live animals and their fresh meat. (2) Commission Decision 2005/432/EC of 3 June 2005 laying down the animal and public health conditions and model certificates for imports of meat products for human consumption from third countries and repealing Decisions 97/41/EC, 97/221/EC and 97/222/EC (3). That Decision lists the third countries and parts of third countries from which imports of meat products are to be authorised. That Decision also lays down the model public and animal health certificates and rules on treatments required for those products. (3) Following outbreaks of foot and mouth disease in Brazil, Decision 79/542/EEC was amended by Commission Decision 2005/753/EC (4) in order to amend Part I of Annex II to Decision 79/542/EEC and thereby suspended imports of bovine de-boned meat from the States of Mato Grosso do Sul, Parana and Sao Paulo. (4) In order to ensure clarity, coherence and transparency in the regionalisation provided for in Decision 79/542/EEC concerning fresh meat and in Decision 2005/432/EC concerning meat products it is necessary to amend certain of the regionalisation descriptions and timing restrictions for Brazil. (5) In addition, Serbia and Montenegro are Republics with their own customs territories which together form a State Union. They should therefore be entered separately on the lists of third countries and parts of third countries from which imports of meat products are authorised. (6) Decision 79/542/EEC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Part 1 of Annex II to Decision 79/542/EEC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 146, 14.6.1979, p. 15. Decision as last amended by Commission Decision 2005/753/EC (OJ L 282, 26.10.2005, p. 22). (3) OJ L 151, 14.6.2005, p. 3. (4) OJ L 282, 26.10.2005, p. 22. ANNEX ANNEX II (FRESH MEAT) Part 1 LIST OF THIRD COUNTRIES OR PARTS THEREOF (1) Country Code of Territory Description of territory Veterinary certificate Specific conditions Model(s) SG 1 2 3 4 5 6 AL  Albania AL-0 Whole country  AR  Argentina AR-0 Whole country EQU AR-1 The Provinces of Buenos Aires, Catamarca, Corrientes, Entre RÃ ­os, La Rioja, Mendoza, Misiones, Neuquen, Rio Negro, San Juan, San Luis, Santa Fe, and Tucuman BOV A 1 and 2 AR-2 La Pampa and Santiago del Estero BOV A 1 and 2 AR-3 Cordoba BOV A 1 and 2 AR-4 Chubut, Santa Cruz and Tierra del Fuego BOV, OVI, RUW, RUF 1 AR-5 Formosa (only the territory of Ramon Lista) and Salta (only the department of Rivadavia,) BOV A 1 and 2 AR-6 Salta (only the departments of General Jose de San Martin, Oran, Iruya, and Santa Victoria) BOV A 1 and 2 AR-7 Chaco, Formosa (except the territory of Ramon Lista), Salta (except the departments of General Jose de San Martin, Rivadavia, Oran, Iruya, and Santa Victoria), Jujuy BOV A 1 and 2 AR-8 Chaco, Formosa, Salta, Jujuy, with the exception of the buffer area of 25 km from the border with Bolivia and Paraguay that extends from the Santa Catalina District in the Province of Jujuy, to the Laishi District in the Province of Formosa BOV A 1 and 2 AR-9 The buffer area of 25 km from the border with Bolivia and Paraguay that extends from the Santa Catalina District in the Province of Jujuy, to the Laishi District in the Province of Formosa  AU  Australia AU-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW BA  Bosnia and Herzegovina BA-0 Whole country  BG  Bulgaria a BG-0 Whole country EQU BG-1 The provinces of Varna, Dobrich, Silistra, Choumen, Targovitchte, Razgrad, Rousse, V.Tarnovo, Gabrovo, Pleven, Lovetch, Plovdic, Smolian, Pasardjik, Sofia district, Sofia city, Pernik, Kustendil, Blagoevgrad, Vratza, Montana and Vidin BOV, OVI RUW, RUF BG-2 The provinces of Bourgas, Jambol, Sliven, Starazagora, Hasskovo, Kardjaliand and the 20-km-wide corridor on the border with Turkey  BH  Bahrain BH-0 Whole country  BR  Brazil BR-0 Whole country EQU BR-1 Part of the State of Minas Gerais (except regional delegations of Oliveira, Passos, SÃ £o GonÃ §alo de Sapucai, Setelagoas and BambuÃ ­); State of EspÃ ­ritu Santo; State of Santa Catarina; State of Goias and; Part of the State of Mato Grosso comprising the regional unit of Cuiaba (except for the municipalities of San Antonio de Leverger, Nossa Senhora do Livramento, Pocone and BarÃ £o de MelgaÃ §o), the regional unit of Caceres (except for the municipality of Caceres), the regional unit of Lucas do Rio Verde, the regional unit of Rondonopolis (except for the municipality of Itiquiora), the regional unit of Barra do GarÃ §a and the regional unit of Barra do Burgres BOV A 1 and 2 BR-2 State of Rio Grande do Sul BOV A 1 and 2 BR-3 Part of the State of Mato Grosso do Sul comprising the municipality of Sete Quedas BOV A 1 and 2 BR-4 Part of the State of Mato Grosso do Sul (except for the municipalities of: Sonora, Aquidauana, Bodoqueno, Bonito, Caracol, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde of Mato Grosso and CorumbÃ ¡), State of ParanÃ ¡, and State of Sao Paulo BOV A 1 and 2 BR-5 State of ParanÃ ¡, State of Mato Grosso do Sul and State of Sao Paulo   1 BW  Botswana BW-0 Whole country EQU, EQW BW-1 The veterinary disease control zones 5, 6, 7, 8, 9 and 18 BOV, OVI, RUF, RUW F 1 and 2 BW-2 The veterinary disease control zones 10, 11, 12, 13 and 14 BOV, OVI, RUF, RUW F 1 and 2 BY  Belarus BY-0 Whole country  BZ  Belize BZ-0 Whole country BOV, EQU CA  Canada CA-0 Whole country BOV, OVI, POR, EQU, SUF, SUW, RUF, RUW G CH  Switzerland CH-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW CL  Chile CL-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF CN  China (People's Republic of) CN-0 Whole country  CO  Colombia CO-0 Whole country EQU CO-1 The zone included within the borderlines from the point where the Murri River flows into the Atrato River, downstream along the Atrato River to where it flows into the Atlantic Ocean from this point to the Panamanian border following the Atlantic coast-line to Cabo TiburÃ ³n; from this point to the Pacific Ocean following the Columbian-Panamanian border; from this point to the mouth of the Valle River along the Pacific coast and from this point along a straight line to the point where the Murri River flows into the Atrato River BOV A 2 CO-3 The zone included within the borderlines from the mouth of the Sinu River on the Atlantic Ocean, upstream along the Sinu River to its head-Waters of Alto Paramillo, from this point to Puerto Rey on the Atlantic Ocean, following the borderline between the Department of Antiquia and CÃ ³rdoba, and from this point to the mouth of the Sinu River along the Atlantic coast BOV A 2 CR  Costa Rica CR-0 Whole country BOV, EQU CU  Cuba CU-0 Whole country BOV, EQU DZ  Algeria DZ-0 Whole country  ET  Ethiopia ET-0 Whole country  FK  Falkland Islands FK-0 Whole country BOV, OVI, EQU GL  Greenland GL-0 Whole country BOV, OVI, EQU, RUF, RUW GT  Guatemala GT-0 Whole country BOV, EQU HK  Hong Kong HK-0 Whole country  HN  Honduras HN-0 Whole country BOV, EQU HR  Croatia HR-0 Whole country BOV, OVI, EQU, RUF, RUW IL  Israel IL-0 Whole country  IN  India IN-0 Whole country  IS  Iceland IS-0 Whole country BOV, OVI, EQU, RUF, RUW KE  Kenya KE-0 Whole country  MA  Morocco MA-0 Whole country EQU MG  Madagascar MG-0 Whole country  MK  former Yugoslav Republic of Macedonia (3) MK-0 Whole country OVI, EQU MU  Mauritius MU-0 Whole country  MX  Mexico MX-0 Whole country BOV, EQU NA  Namibia NA-0 Whole country EQU, EQW NA-1 South of the cordon fences which extend from Palgrave Point in the west to Gam in the east BOV, OVI, RUF, RUW F 2 NC  New Caledonia NC-0 Whole country BOV, RUF, RUW NI  Nicaragua NI-0 Whole country  NZ  New Zealand NZ-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW PA  Panama PA-0 Whole country BOV, EQU PY  Paraguay PY-0 Whole country EQU PY-1 Chaco central and San Pedro areas BOV A 1 and 2 RO  Romania a RO-0 Whole country BOV, OVI, EQU, RUW, RUF RU  Russia RU-0 Whole country  RU-1 Region of Murmansk, Yamolo-Nemets autonomous area RUF SV  El Salvador SV-0 Whole country  SZ  Swaziland SZ-0 Whole country EQU, EQW SZ-1 Area west of the red line  fences which extends northwards from the river Usutu to the frontier with South Africa west of Nkalashane, BOV, RUF, RUW F 2 SZ-2 The veterinary foot and mouth surveillance and vaccination control areas as gazetted as a Statutory Instrument under legal notice number 51 of 2001 BOV, RUF, RUW F 1 and 2 TH  Thailand TH-0 Whole country  TN  Tunisia TN-0 Whole country  TR  Turkey TR-0 Whole country  TR-1 The provinces of Amasya, Ankara, Aydin, Balikesir, Bursa, Cankiri, Corum, Denizli, Izmir, Kastamonu, Kutahya, Manisa, Usak, Yozgat and Kirikkale EQU UA  Ukraine UA-0 Whole country  US  United States US-0 Whole country BOV, OVI, POR, EQU, SUF, SUW, RUF, RUW G XM  Montenegro XM-0 Whole custom territory (4) BOV, OVI, EQU XS  Serbia (2) XS-0 Whole custom territory (4) BOV, OVI, EQU UY  Uruguay UY-0 Whole country EQU BOV A 1 and 2 OVI A 1 and 2 ZA  South Africa ZA-0 Whole country EQU, EQW ZA-1 The whole country except:  the part of the foot-and-mouth disease control area situated in the veterinary regions of Mpumalanga and Northern provinces, in the district of Ingwavuma of the veterinary region of Natal and in the border area with Botswana east of longitude 28 °, and  the district of Camperdown, in the province of KwaZuluNatal BOV, OVI, RUF, RUW F 2 ZW  Zimbabwe ZW-0 Whole country   = No certificate laid down and fresh meat imports are prohibited (except for those species where indicated in the line for the whole country). a = Only applicable until this Acceding State becomes a Member States of the European Union. Specific conditions referred to in column 6 1 : Geographic and timing restrictions: 2 : Category restrictions: No offal authorised (except, in the case of bovine species, diaphragm and masseter muscles). (1) Without prejudice to specific certification requirements provided for by Community agreements with third countries. (2) Not including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999. (3) The former Yugoslav Republic of Macedonia; provisional code that does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subjet in the United Nations. (4) Serbia and Montenegro are Republics with individual customs territory forming a State Union and therefore have to be listed separately.  = No certificate laid down and fresh meat imports are prohibited (except for those species where indicated in the line for the whole country). a = Only applicable until this Acceding State becomes a Member States of the European Union.